Citation Nr: 1648345	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-05 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent before January 26, 2010 and 40 percent since January 26, 2010, for lumbar spine degenerative spondylosis.  

2.  Entitlement to a rating in excess of 30 percent before May 15, 2014, and 50 percent since May 15, 2014, for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1985.  The Veteran served three separate tours of duty in Vietnam for a total of 60 months.  He is a recipient of the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in March 2012, the RO increased the rating for the lumbar spine disability from 20 percent to 40 percent, effective January 26, 2010.  In a rating decision in October 2014, the RO increased the rating for PTSD from 30 percent to 50 percent, effective May 15, 2014.  The Veteran continued his appeal for a higher rating for both disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Following the statement of the case for PTSD in April 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2016).

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that a 60 day extension was granted at the hearing for the Veteran to submit additional evidence.  The Veteran then received an additional 60 day extension at his request in September 2016.  

The issue of an increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  Prior to July 25, 2016, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity. 

2.  Since July 25, 2016 the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas

3.  Resolving all doubt in favor of the record, the Veteran's service-connected disabilities, consistent with his education and occupational experience, preclude him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met since March 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met since July 25, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As the issue of TDIU is resolved in the Veteran's favor, further discussion of compliance with VA's duties to notify and assist with regard to that claim is not necessary.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation for PTSD that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  The Board notes that the Veteran testimony included identification of private medical care providers.  The Veteran was granted an additional 60 days to either submit or authorize VA to obtain those records.  Within the sixty day period, the Veteran was granted an additional 60 days to submit the evidence.  To date, no additional evidence has been received.  

He was given a 120 period to submit the additional records but has not done so.  Because VA provided the Veteran with reasonable notice of how to obtain a higher rating, including submission of medical records from private care providers, and ample opportunity to submit private medical records or authorize VA to do so, any error did not affect the essential fairness of the adjudication.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit evidence in support of his claim, but he has not done so.  "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, as further detailed below, while the Board has sympathetically read his contentions and assertions, without competent evidence, to include evidence of the Veteran's current medical and psychiatric status or additional medical opinions that are necessary to adjudicate his claims, the Board must decide the Veteran's claim based upon the evidence before it. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history, symptomatology, and the functional effect those symptoms has upon his life.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD was rated at 30 percent under Diagnostic Code 9411 from the effective date of service connection, March 10, 2011, to May 15, 2014.  Since May 15, 2014, his PTSD has been rated at 50 percent.  The Veteran, however, contends the severity of his symptoms warrants higher rating at all relevant times.  Mental health disabilities, such as the Veteran's PTSD, are rated under the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

The Board parenthetically notes that the regulation governing the establishment of service connection for PTSD was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM 5).  This modification applies to claims (including the Veteran's claim) certified to the Board after August 4, 2014.  See 79 Federal Register 45093, 45094 (August 4, 2014).  The Veteran's claim, however, is for a higher initial rating for PTSD after he filed his claim for service connection in March 2011.  Thus, the medical evidence before August 2014 conforms to the prior manual, the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV). 

One factor for consideration under the DSM-IV is the Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  (the DSM 5 does not utilize GAF scores).  A GAF score ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

In September 2010, a VAMC depression screen demonstrated symptoms suggestive of mild depression.  

In December 2010, a private psychotherapist, Dr. T. Covin, diagnosed PTSD and assigned a GAF score of 48.  The Veteran was also diagnosed as having a dependent personality and an avoidant personality.  This is his second marriage and he has been married to his wife for 41 years.  He also has two children.  The Veteran obtained a GED and then a B.S. in criminal justice and sociology and has taken a few courses towards a Master's degree.  He retired in 2008.  

The Veteran had symptoms of depression and anxiety.  He also has what the Veteran called day dreams about his service in Vietnam.  He experienced nightmares with his wife telling him that he hollers a lot at night.  He has much difficulty going to sleep.  The Veteran could not say if he awoke due to bad dreams but wakes up with night sweats.  He comments that he seems to be worried about something most all of the time.  He admits to suicidal ideation, no specific plan.  He also admits to homicidal ideation, expressed as a couple of people the world would be better off not having around

The Veteran reported as he starts to get up and do something, he will forget what he got up and started to do.  Once, while driving to a destination, he was not paying attention and drove about 25 miles further than he intended.  The Veteran observed that he is always "hiding things" from himself, put something down, and looks for it for a long time, sometimes never finds it, but it "will be right there" all the time.  He states that he is really afraid of very little, however, he is afraid of someone in his family getting hurt where he has no control over the situation.  

There are no symptoms such as looseness of associations, mental confusion hallucinations, delusions, ideas of reference, obsessions, compulsions, phobias.  Speech was clear and pressured.  Conversation was guarded.  Affect was constricted.   The Veteran appears to be anxious, hyperalert, ill at ease and had having trouble sitting still.  He fidgets with his hands.  Mood was depressed.

The Veteran was fully oriented to time, place, person, and situation.  He could not subtract serial 7's from 100.  However, he could complete simple problems in arithmetic without the aid of pencil and paper.  He could make comparisons between paired object and interpret proverbs.  When given three words to remember, after about five minutes he could repeat two of the three.  When asked to remember and repeat digits forward and backward, he could repeat 6 forward and 4 backward. 

Testing demonstrated the Veteran experienced moderate to severe emotional distress characterized by dysphoria, worrying, and anhedonia.  The Veteran is more sensitive than most people, and he is inclined to take things hard.  He is likely to overreact to minor stress with agitation, guilt, self-reproach, and self-punishment.  This results in stopping tasks quickly if others criticize him or if he thinks that he cannot do something.  He easily becomes impatient with others.  He has difficulty starting to do things.

The Veteran believed that his judgment is poor.  He lacked self-confidence and thinks that he is useless.  He is easily embarrassed and generally uncomfortable around others.  He finds it hard to work with people whom he does not know, and he will avoid people if given the opportunity.  

Specifically as to PTSD, his symptoms include less interest or participating much less often in important activities; feeling distant or cut off from people around him; feeling emotionally numb; and feeling as if his future plans or hopes will not come true.  The Veteran also reported feeling irritable or having fits of anger, being over alert, jumpy, or easily startled.  He tries to avoid activities, people, or places that remind him of his stressors and he has trouble concentrating.  Dr. Covin reported PTSD symptoms such as agitation, hyper vigilance, scanning, avoidance, flight/fight, numbing, flashbacks, reliving experiences, hallucinations, illogical thinking, intrusive thoughts, irritability, anger and startled responses, suicidal ideation (with no specific plan), poor self-esteem, poor personal hygiene, thoughts of superiority, and thoughts of invincibility.   Dr. Covin, however, did not elaborate on the severity and frequency of these symptoms such as how symptoms of irritability and anger manifested in the Veteran's interactions with others.  Moreover, elsewhere in the report Dr. Covin stated the Veteran did not have hallucinations.  Given the conflict in the report and lack of reports of hallucinations elsewhere, the Board finds that the evidence of record does not show hallucinations at any point during the appeal period.  

In July 2011, the Veteran had a VA mental health examination.  He reported treatment by an unnamed private therapist.  He was not on medication, so the VA examiner concluded the treatment was effective.  He has back, knees, and hands pain all the time.  He reports as a severe psychiatric symptom that he sees bodies in body bags a couple times a month.  He has nightmares 4/7 nights per week but it can be unpredictable.  He has trouble sleeping but this too is unpredictable. 

The Veteran has a pretty good relationship with his sister and four brothers.  He describes his relationship with his wife as rocky at times; she is from Vietnam and they have a language barrier.  He also stated he stays upset and is hard to get along in his relationship with his wife and in the workplace.   They have been married for over 42 years.  He reports a great relationship with both children.  The Veteran belongs and enjoys going to two Masonic lodges.  He also works with the Shriners transporting children to the burn center and Shriners Children's Hospital.  He does better with children than adults.  The Veteran also likes to read, watch TV, and work crossword puzzles.

In the VA examination, the Veteran was cooperative, friendly, relaxed, and his speech was unremarkable.  He had a full affect although his mood was agitated and depressed.  He was easily distracted and had trouble with serial 7s, spelling a word forward and backward, and proverbs.  The Veteran had mildly impaired immediate memory but recent and remote memory were normal.  He was intact to person, time, and place and his thought process and content were unremarkable with no delusions or hallucinations.  He understood the outcome of behavior and that he has a problem.  The Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks or suicidal thoughts.  There were homicidal thoughts at times but the Veteran did not have any plan or intent and had good impulse control.  He had problems with activities of daily living such as household chores but the problems resulted from physical pain.

The Veteran has recurrent intrusive thoughts about the stressors.  He also had experienced the feeling that the events were reoccurring.  External or internal cues caused psychological distress and physiological reactivity.  The Veteran tried to avoid thoughts, conversations, feelings, activities, places, or people that aroused recollections.  He reported markedly diminished interest in activities and feelings of detachment or estrangement from others and a restricted range of affect.  The Veteran had a sense of a foreshortened future.  Besides his sleep difficulty, the Veteran reported difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran stated he has had his symptoms since Vietnam but they have gotten worse since he retired due to arthritis.  He is frequently agitated, and cannot handle stress the way he used to.  

The VA examiner diagnosed chronic PTSD and assigned a GAF of 55.  The examiner noted that as long as he was working he was able to suppress his experiences and had no significant impairments in functioning.   His retirement has allowed him to time to reflect on the memories and this activated the symptoms to a greater degree.  He suffers from agitation, some isolative behaviors, intrusive thoughts and memories, and nightmares that combine to make him avoidant, impair his concentration, and makes him less decisive.  Nevertheless, the VA examiner believed the Veteran had a fair to good prognosis because the Veteran remained active in organizations and he continued therapy without the need for medication.  The VA examiner concluded the Veteran's signs and symptoms were transient or mild and decreases efficiency and ability to perform occupational tasks during periods of significant stress.

In May 2014, the Veteran testified before a Decision Review Officer at the RO explaining that his PTSD caused increased anxiety, depression, outbursts of anger, nightmares, sleep impairment, and flashbacks.  He did not like crowds and sits in restaurants with his back to the wall.  As far as occupational functioning, the Veteran is tired all the time and depressed because he is tired.  The Veteran testified he cuts his grass very frequently but indicated this was not an obsessive ritual but a way to keep his mind occupied.  He has been instructed by his therapist to keep his mind utilized and stay busy.

On May 15, 2014, the Veteran was provided a second VA mental health examination.  The Veteran was still married and had good family relationships.  He also had friends and remained active in the Masons with appropriate social interactions.  He had to stop his volunteer work with the Shriners due to back problems.  

The Veteran has recurrent intrusive thoughts and distressing dreams about the traumatic events.  External or internal cues caused psychological distress and physiological reactivity.  The Veteran tried to avoid thoughts, conversations, feelings, activities, places, or people that aroused recollections.  The Veteran also reported persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the Veteran blaming him or others.  He reported markedly diminished interest in activities and feelings of detachment or estrangement from others.  In addition to his sleep difficulty, the Veteran reported irritable behavior and angry outbursts, hypervigilance, and an exaggerated startle response.  The Veteran also had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often.  His memory loss was mild and in the nature of forgetting names, directions, or recent events.  The VA examiner noted a flattened effect and disturbances in motivation and mood.  

In the mental health examination, his appearance and behavior were appropriate and there was no psychomotor retardation or agitation.  His speech was unimpaired, linear, and goal directed.  There were no hallucinations, delusions, or other indications of psychosis.  His mood was reported as depressed and he had a constricted but congruent affect.  His attention and concentration were intact and his memory grossly intact.  He had intact judgment and insight.  There were no suicidal or homicidal ideations, plans, or intent.  

The VA examiner concluded the severity of the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner also concluded that PTSD by itself would not prevent the Veteran from working but could contribute to employment problems, particularly under periods of increased stressors.  He had a stable employment history without any indication of problems due to psychiatric symptomology.

After a review of the record, the Board has determined that the overall effect of the Veteran's constellation of symptoms for PTSD from March 10, 2011 to July 24, 2016, warrants a 50 percent disability rating, but no higher.  Symptoms demonstrative of a 50 percent rating were present at the Veteran's December 2010 examination with Dr. Covin, such as forgetting to complete tasks and a constricted affect.  The Veteran also felt his judgment was poor and reported suicidal and homicidal ideation as well as poor personal hygiene.  While the July 2011 VA examiner described a less severe disability picture, she did note at least one symptom demonstrative of a 50 percent rating, a restricted range of affect.  In addition, the examiner assigned a GAF score of 55 which can reflect moderate symptoms such as flat affect and circumstantial speech.  As these symptoms are demonstrative of a 50 percent rating and also descriptive of the range of GAF score assigned at the examination, this score supports a 50 percent rating.  The May 2014 examiner also noted a flattened affect, which again is a demonstrative symptom of a 50 percent rating (it is noted that the Veteran was already awarded a 50 percent rating for the period beginning the date of the May 2014 VA examination).  

Prior to July 25, 2016, the symptoms and impairment associated with the Veteran's PTSD do not more nearly approximate or equate to the criteria for a 70 percent rating (occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood).  Instead, the symptoms due to PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran has problems related to occupational functioning such as depression, nightmares, intrusive thoughts, significant avoidance behavior, and relationship difficulties but there was no indication these symptoms prevented him from functioning in his everyday life to the level contemplated by a higher rating.  

The Veteran has depression but it is not at a level that affects his ability to function independently, appropriately, and effectively.  Instead, it appears he is still able to engage in activities such as reading, watching television, crossword puzzles, and participating in Masonic activities.  It also appears but for his back disability, the Veteran would still be doing volunteer work for the Shriners during this period.  The Veteran has not elaborated on his symptom of avoidance but there is nothing to suggest it interferes with routine activities or rises to the level of paranoia or obsessional ritual such as continuously checking windows and doors all night.  In short, the Board finds his symptoms of depression, nightmares, intrusive thoughts, avoidance behavior, and relationship difficulties are already incorporated into his 50 percent rating. 

The Veteran also does not present symptoms severe enough to establish he has communication problems, is unable to take care of himself, has impaired judgment or thinking, or presents a threat to himself or others.  Speech was clear but pressured according to Dr. Covin in 2010; unremarkable according to the VA examiner in 2011; and "without impairment," directed, and linear according to the VA examiner in 2014.  While in 2010 Dr. Covin suggested the Veteran reported poor personal hygiene, no deficiencies were noted in the mental status examination.  During VA examinations in 2011 and 2014, the Veteran was described as clean, neatly groomed, appropriately dressed, and appropriate.

The evidence does not establish symptoms such as significant memory loss, or loss of concentration that inhibit or prevent work or tasks.  The VA examiner in July 2011 noted that memory was mildly impaired, and the VA examiner in 2014 determined the Veteran's memory loss was limited to forgetting names, directions, or recent events which equates to a mild memory loss.  That is the level of severity mentioned in the criteria for a 30 percent rating and does not indicate the severity mentioned in the 50 percent rating (impairment of short- and long-term memory such as forgetting to complete tasks).  While the Veteran reported forgetting to complete tasks in 2010, this still does not indicate a 70 percent level of impairment.  To the extent the Veteran has complained of concentration problems, the VA examiner in 2011 noted that agitation, isolative behaviors, intrusive thoughts and memories, and nightmares impaired his concentration and made him less decisive.  However, even considering the impaired concentration, the examiner felt that the symptoms as a whole only amounted in transient or mild signs and symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  On examination in 2014 his concentration was intact.  In any event, the Board notes that the Veteran's concentration difficulty, at worst, is a difficulty in understanding complex commands, which is a symptom demonstrative of a 50 percent rating, as is impaired abstract thinking.  

The Veteran's symptoms also do not result in an inability to establish and maintain effective relationships.  Instead, the evidence describes at best difficulty in establishing relationships.  Overall, he describes what appears to be a good relationship with his family such as his children and his grandchildren.  Although clearly PTSD has affected his marriage, he has a continued, ongoing relationship with his wife, which suggests his marriage is in fact a source of support.  He also has the ability to establish some social relationships since he has friends and he attends meetings at his Masonic lodges.  Thus, he is able to maintain some motivation to engage in activities he enjoys such as his involvement with the Masons.  

As for the Veteran's anxiety, avoidance behaviors, and depression, these have not prevented him from functioning independently, appropriately, and effectively.   He reported panic attacks occurring at worst, once a week.  That is a level of severity incorporated in the criteria for the lesser rating of 30 percent, not a rating higher than 50 percent.  The Board notes, however, that the record does not contain any evidence of panic or stress reaction actually interfering with his functioning, either occupational or social. 

While the Veteran has described problems with anger and irritability, for the period from May 15, 2014 to July 2016 he has not provided specifics to indicate any impact on function such as engaging in physical altercations.  Thus, the frequency or severity of his anger did not rise to a level establishing a history of violence or affecting his impulse control and judgment.  His continuous depressed mood does appear to be, for him, a significant symptom.  Nevertheless, any disturbances of motivation and mood, such as his depression, are not shown to have interfered or impaired his ability to function independently, appropriately, and effectively. 

In examinations, the Veteran displayed normal or coherent thought process and thought content as well as judgment and abstract thinking, all of which indicates a degree of social or occupational impairment in functioning less than that contemplated by a 70 percent rating.  He functions well enough with his symptoms to interact pretty well with people.   He is capable of performing activities of daily living, without any reported difficulty noted due to PTSD.  As to the remaining PTSD symptoms, they appear to be at most moderate in severity and there is no evidence or details to indicate they have anything but an occasional impact on functioning.

The Veteran did admit to suicidal ideation with no specific plan when examined by Dr. Covin.  He also admitted to homicidal ideation noting there have been a couple of people the world would be better off not having around.  The examiners in 2011 and 2014 noted the Veteran denied suicidal thoughts/ideation.  In 2011 the Veteran noted homicidal thoughts "at times" but with no plan or intent.  In 2014, the Veteran denied homicidal ideation, plan, or intent.  The Board finds suicidal ideation as contemplated in the higher, 70 percent, rating is not present.  The Veteran has on multiple occasions denied suicidal ideation and even considering his admission of suicidal ideation in 2010, the evidence does not reflect that such, even in concert with all of his other symptoms, has resulted in occupational and social impairment with deficiencies in most areas.  VA examiners have described the level of occupational and social impairment much less than that contemplated by a 70 percent rating, and Dr. Covin did not comment on the report of suicidal ideation impairing the Veteran in a significant way.  Likewise, the evidence does not establish that the Veteran is a persistent danger of hurting himself or others.  

Finally, there was no evidence of obsessional rituals which interfere with routine activities, spatial disorientation, persistent delusions or hallucinations, or grossly inappropriate behavior prior to July 25, 2016.    

Summing up the foregoing, in evaluating all the evidence, the Board finds that the 50 percent rating from March 10, 2011, to July 25, 2016, reflects reduced reliability and productivity which the Board believes adequately describes the effect of the Veteran's depression, nightmares/chronic sleep impairment, intrusive memories, relationship difficulties, and other mental health symptoms.  His symptoms have not resulted in deficiencies in most areas as contemplated by the 70 percent rating criteria. 

In short, for all of the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 50 percent for PTSD prior to July 25, 2016, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.

However, there is evidence of increased impairment warrant a higher 70 percent rating from July 25, 2016 to the present.  At his Board hearing on that date, the Veteran testified that his daughter observed the Veteran was a little edgy and he now had a real quick temper.  She encouraged the Veteran to seek more therapy.  The Veteran noted he now has unprovoked irritability and had more arguments with his wife.  He has no problems with his grandchildren and they cause him to mellow out quickly.  He no longer has very close contact with his extended family.  It also appears the Veteran has returned to performing volunteer driving for the Shriners.  This helps to occupy his mind.  Nevertheless, the Veteran thinks about suicide at least once a day.  

The Veteran also testified to physically attacking another person who was cursing him.  On another occasion, he had an argument with someone and instead of walking away the Veteran followed the person to continue the argument.  On this occasion, there was no physical assault.  The Veteran feels violence has been mounting and he tries to stay away from people.  He also cannot deal with big crowds, so he avoids activities such as bingo.   

Contemporaneous with his testimony, the Veteran submitted a September 2016 report from his treating psychotherapist, Dr. Covin, who stated the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  His conclusion was due to the Veteran's irritability and quick temper as well as his frequent suicidal ideation.  In addition, the Veteran was very depressed most of the time and uncomfortable with lots of people around.  Regarding his irritability and temper, the Veteran was quick to overreact and had the urge to knock the hell out of somebody.  He also has experienced road rage with the urge to run the car in front of him off the road.  In addition to past symptoms such as depressed mood, the Veteran now had a sense of a foreshortened future, suspiciousness, panic attacks more than once a week, impaired short and long term memory, judgment, and abstract thinking.  In Dr. Covin's opinion, the Veteran was a persistent danger of hurting himself or others, and had grossly inappropriate behavior and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

The Veteran's testimony and the report of Dr. Covin demonstrate the Veteran's anger and irritability have resulted in fistfights, an increase in suicidal ideation, and impaired judgment and impulse control.  The Board finds that these and the other symptoms and their level of severity more closely approximate the severity and criteria for a 70 percent rating. 

The Veteran, however, is not entitled to a 100 percent rating for his PTSD.  In the Board's view, a 70 percent rating requires a severity of symptoms that rise to a level that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks more than once a week), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).  A 100 percent rating requires symptoms presenting a higher level of severity such as delusions or gross thought impairment.  These are symptoms that results in not only near continuous symptomatology but also evidence of complete or near complete inability to function in everyday life or interact with others, i.e., interpersonal reactions and communications.

Doctor Covin did find that some of the symptoms demonstrative of a 100 percent rating were present.  However, even considering these symptoms, Dr. Covin did not find that the Veteran's PTSD resulted in total occupational and social impairment (which are criteria for a 100 percent rating).  Instead, Dr. Covin indicated the Veteran's level of impairment was consistent with a 70 percent disability rating.  This description represents the most severe level of impairment noted in the record, yet it still describes a disability picture less than that of total impairment.  Essentially, even Dr. Covin's opinion is adverse to any claim that the Veteran be rated higher than 70 percent for his PTSD.  The Board also considers it significant that the Veteran's activities such as his volunteer work demonstrate he has the interest, desire, and the coping skills to successfully maintain employment if his arthritis did not prevent him from continuing his job.  As noted, the Veteran has used employment to lessen or prevent symptoms and there is no evidence to suggest that this is no longer the case.  While the Veteran has impaired thinking/ anger, he has not displayed gross impairment in thought processes and there is no evidence of communication problems, persistent delusions or grossly inappropriate behavior, disorientation to time and place, or memory impairment severe enough that he cannot remember the names of close relatives, or his own occupation, or name.  The Veteran has testified to one physical altercation and one "close call."  In the Board's view, this level of severity of aggressive behavior is already incorporated in the 70 percent rating.  The 100 percent rating requires aggression or violence towards others requiring a frequency of persistent and clear, not occasional or episodic, danger of hurting others.  

The Board is also aware that Dr. Covin reported neglect of personal hygiene.  In all other instances, whether he was seen by mental health or medical providers, his personal hygiene has not been a problem and Dr. Covin has not provided any examples or discussed the frequency and extent the Veteran has neglected personal hygiene.  Thus, while the criteria for a 100 percent rating mentions neglect of personal hygiene, the Board finds the Veteran's neglect does not rise to the level of severity required for a 100 percent rating.  It is apparent that the Veteran's symptoms, such as his sleep difficulty, anxiety, depression, social isolation, hypervigilance, and anger/irritability, have not essentially totally impaired his social and occupational functioning.  During this period the Veteran noted that he has been married for over 40 years and was a member of the Masons and DAV.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is not warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.

Total Disability Rating Based on Individual Unemployability

The Veteran asserts that he cannot work due to his service-connected PTSD.

The Veteran is service connected for PTSD, currently evaluated at 70 percent; degenerative spondylosis of the lumbar spine, currently evaluated at 40 percent; coronary artery disease, currently evaluated at 30 percent; diabetes mellitus, type II, currently evaluated at 20 percent; tinnitus, currently evaluated at 10 percent; chondromalacia patella of the right knee, currently rated at 10 percent; chondromalacia of the left knee, resulting in painful motion with flexion, currently rated at 10 percent, and chondromalacia of the left knee, resulting in painful motion with extension, currently rated at 10 percent.  The Veteran also has noncompensable ratings for hearing loss, hemorrhoids, and residuals of a right inguinal hernia.  The total combined rating is 90 percent. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As discussed above, the Veteran is eligible for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe that the average person could not follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  Thus, "Substantially gainful employment" is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore, 1 Vet. App. at 358.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence demonstrates the Veteran is a college graduate.  He was employed as a helicopter mechanic for at least 10 years until retiring in 2007.  He retired due to his arthritis problems in his back although arthritis in the hands also played a role into the decision to retire.

The Board finds that the evidence supports granting the Veteran's TDIU claim. 

In the Veteran's case, the evidence reflects that although he is a college graduate, his employment history and training has equipped him only for work as a mechanic or other labor intensive positions which are now precluded by a combination of his PTSD and his physical disabilities.   In particular, the Board finds the back and left knee disabilities affect him not only in physical labor, but sedentary positions as well.  He has trouble sitting down for any lengthy period of time and when he does, there must be sufficient back support.  He also has used a back brace.  This appears to effectively diminish his ability to work in any kind of environment without a significant accommodation to his disabilities.  As discussed above, the Veteran suffers from PTSD.  His symptoms affect functioning and result in depression, nightmares/insomnia causing fatigue, intrusive thoughts, anger and irritability, and avoidance behavior.  In particular, the Veteran indicates he has trouble dealing with others such that he has gotten into physical altercations.  Thus, his mental health disability limits him even further because the Veteran's fatigue, irritability, and quick temper, which has resulted in physical violence, would severely affect his occupational functioning.

Thus, the Veteran would also require a position where he had limited exposure with the public, and limited interactions with co-workers and supervisors.  The Board finds that the combined physical and mental limitations placed upon any employment situation make it difficult, if not impossible, for the Veteran to secure and maintain a substantially gainful position.

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, supra.  Here, the evidence is that the disabilities are of sufficient severity to render the Veteran practically unemployable.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities.  Entitlement to TDIU is warranted.






ORDER

An initial rating of 50 percent, but no higher, effective March 10, 2011, is granted subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 70 percent, but no higher, effective July 25, 2016, is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has also appealed the ratings assigned for his degenerative spondylosis of the lumbar spine (low back disability).  The Veteran was examined for his back disability in September 2009 and May 2014.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for a higher rating for lumbar spine degenerative spondylosis.  All identified VA records should be added to the claims file, to specifically include records from September 2014 to the present.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


